875 So. 2d 763 (2004)
S.S.M., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-3065.
District Court of Appeal of Florida, Third District.
June 16, 2004.
Bennett H. Brummer, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Consuelo Maingot, Assistant Attorney General, and Adrienne Sampson, Certified Legal Intern, for appellee.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
As the State properly concedes, a written probation order must conform with the trial court's oral pronouncements at sentencing. We thus reverse and remand for the limited purpose of correcting the written order of probation to reflect the trial court's oral pronouncements, which in this case means that the probation order should reflect that the curfew of 8:00 p.m. does not apply if the juvenile is working past that hour.
Reversed and remanded.